 


109 HR 3517 IH: Greater Access to E-Governance Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3517 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish a program to assist States and local governments for the conduct of electronic governance transactions at libraries and elementary and secondary schools, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Greater Access to E-Governance Act or the GATE Act. 
2.Purpose It is the purpose of this Act to establish a grant program to provide funds to State and local governments to enable them to deploy broadband computer networks for the conduct of electronic governance transactions by citizens in local schools and libraries. 
3.Grant authorization 
(a)Terms for authorizationFrom the funds appropriated under section 6, the Secretary shall make grants to State governments and units of local government to carry out activities consistent with subsection (b). Such grants shall— 
(1)be awarded to urban and rural governments that are deploying or plan to deploy community-based schools or communities of learning which will utilize electronic governance transactions processing systems; and 
(2)contain such other provision as the Secretary considers necessary pursuant to this Act. 
(b)Use of grant proceedsGrants made available to a State government or unit of local government under this Act may be used— 
(1)to hire contractors or non-profit organizations to deploy and manage the broadband computer networks needed to permit citizens to conduct governance transactions electronically rather than on paper; 
(2)to acquire broadband infrastructure, computers, and other equipment for such networks; and 
(3)to acquire related software and services to support such networks. 
4.Allocation of funds 
(a)Grant allocation criteriaUnder the criteria set forth under this section, the Secretary shall decide which State governments and units of local governments will be awarded grants to carry out activity consistent with section 3(b). 
(b)Allocation criteriaSuch criteria shall— 
(1)require cost-benefit analysis for deployment of broadband infrastructure, network and equipment; 
(2)require that the Federal share of the cost of any such activity not exceed 60 percent; 
(3)require documentation that clearly defines preexisting user fee-driven government transactions and service delivery processing systems, paper or electronic, that can be readily deployed to the World Wide Web; 
(4)require documented expertise in information technology deployment by the deployment entity; 
(5)require deployment partnership contracts; 
(6)designate grant allocation to State agencies, such as departments of education or departments of community affairs, that statutorily distribute governmental resources to city, regional, and local units of government, financing authorities, and school districts; and 
(7)require that any State government that receives a grant under this Act will ensure that at least 50 percent of such grant will be used for the benefit of rural areas in such State. 
5.Regulations The Secretary may issue such regulations as may be necessary and appropriate to carry out this Act. 
6.Authorization of Appropriations There are authorized to be appropriated to make grants under this Act such sums as may be necessary for fiscal year 2003 and each of the 4 succeeding fiscal years. 
7.Definitions For the purposes of this Act: 
(1)Broadband infrastructureThe term broadband infrastructure means fiber optic, digital subscriber lines (DSL), cable transmission, broadband wireless, and broadband satellite mediums. 
(2)Electronic governance transactionThe term electronic governance transaction means any electronic transaction between a citizen and an agency of State or local government, exercised both by the public through the democratic process, and by the executive, legislative, and judicial branches of government in their management and oversight of operations, and includes issuing of marriage licenses, building permits, professional licenses, or other licenses, registrations, permits, deeds, titles, certificates, or records, and providing of government services, including electronic benefits transfer, technology skills training, distance or lifelong learning, business and industry educational needs, and other relevant government services. 
(3)Deployment partnership contractThe term deployment partnership contract means a legally binding contract entered into by all relevant entities participating in the repayment process. 
(4)Deployment entityThe term deployment entity means the State agency, local government unit, private sector company, or nonprofit organization contracted to deploy and manage the broadband networked computer system. 
(5)SecretaryThe term Secretary means the Secretary of Commerce. 
 
